Citation Nr: 1755372	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  08-21 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the character of the Appellant's discharge from the military service is a bar to entitlement to Department of Veterans Affairs (VA) compensation benefits.


REPRESENTATION

Appellant represented by:	Larry Schuh, Attorney-at-Law


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Appellant served on active duty from July 1979 to October 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision of the VA Regional Office (RO) in San Diego, California.  This case is currently under the jurisdiction of the RO in Oakland, California. 

In May 2011 and June 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal has now been returned to the Board. 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.


REMAND

The Appellant's representative requested the curriculum vitae (CV) and credentials for the VA examiner who provided the July 2017 medical opinion, "such that his/her experience and qualifications may be examined, reviewed, questioned, and/or challenged."  See the September 17, 2017 letter from the Veteran's attorney.  The Board finds that attempting to obtain the CV for the July 2017 examiner, in this instance, is warranted in light of the duty to assist the Veteran in substantiating his claim. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017); see also Nohr v. McDonald, 27 Vet. App. 124, 133-34 (2014). Therefore, this appeal must be remanded to fulfill the Veteran's records request.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of the July 2017 VA examiner's resume/curriculum vitae (to include a list of publications, list of specialties, etc., if any).  Upon receipt of such records, associate them with the file and provide the Appellant and his attorney a copy thereof.  If the requested resume/curriculum vitae is not available, the Appellant should be so advised and the reasons for such should be noted in the record.
2.  After completing the above action, the Appellant's claim must be readjudicated.  If the claim remains denied, a Supplemental Statement of the Case must be provided to the Appellant and his attorney.  After the Appellant and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




